Citation Nr: 0528470	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  99-01 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder claimed as secondary to service-connected left ankle 
disability(ies).

2.  Entitlement to service connection for bilateral hip 
disorder claimed as secondary to service-connected left ankle 
disability(ies).

3.  Entitlement to an increased rating for the service-
connected left ankle arthritis, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active duty from November 1965 to November 
1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In March 2005, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge; a 
copy of the transcript is associated with the record.  The 
record contains a September 2003 private physician report.  
In reporting his symptoms, the veteran claimed that he has 
acquired a neck disability secondary to his service-connected 
left ankle disabilities.  This issue is referred to the RO 
for appropriate consideration.  

The issues regarding an increased rating for left ankle 
arthritis and service connection for a bilateral hip disorder 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.




FINDINGS OF FACT

1.  Service connection is in effect for left ankle arthritis 
and postoperative residuals of an excision of a giant cell 
tumor of the left ankle (left ankle disabilities).

2.  The evidence is in relative equipoise as to whether 
his bilateral knee disorders (variously diagnosed as 
degenerative joint disease and osteoarthritis of both knees 
or chondromalacia of the left knee) are proximately due to, 
or aggravated by, the veteran's service-connected left ankle 
disabilities. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
veteran's bilateral knee disorder(s) is aggravated by his 
service-connected left ankle disabilities.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310(a) 
(2005); Allen v. Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005), redefined VA's duties to notify and assist a 
claimant in the development of a claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

With respect to the issue of entitlement to service 
connection for a bilateral knee disorder, the Board finds 
that the AOJ has substantially satisfied the duties to notify 
and assist, as required by the VCAA.  To the extent that 
there may be any deficiency of notice or assistance, there is 
no prejudice to the appellant in proceeding with this issue 
given the favorable nature of the Board's decision with 
regard to entitlement to service connection for a bilateral 
knee disorder.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

Factual Background

The service medical records do not show complaints, findings 
or diagnoses concerning any knee disorder.

Based on the veteran's report of injuring his left ankle when 
he stepped off an airplane while in service and a VA 
examination, service connection was granted for arthritis of 
the left ankle, in an April 1968 rating action.  A giant cell 
tumor was excised from his left ankle, in August 1996.  
Service connection was granted for the residuals of this 
surgery, in a March 1998 rating action.  

The record includes an April 1997 report from the University 
of South Florida College of Medicine, showing that the 
veteran complained of back and lower extremity pain.  An 
examination was conducted.  In reporting the diagnostic 
assessment, the physician noted that the veteran had "post 
traumatic arthritis secondary to 1996 injury, now with some 
compensatory knee, back, symptoms, as well." 

In a March 1998 VA examination report, the examiner commented 
that the veteran had "minimal symptoms from his hips and 
knees, and consequently it is my opinion that this is not 
related to his ankle fracture."  An X-ray report showed 
superior osteophyte of the left patella; otherwise, there was 
no other evidence of bone or joint abnormalities.  

A March 2001 VA full body scan report reveals findings that 
were indicative of degenerative joint disease in both knees. 

In a January 2003 neurology consult report from Dr. A. J. P., 
a private physician examined the veteran, resulting in a 
diagnosis of osteoarthritis of both knees.  The physician 
referred to the veteran's in-service left ankle injury and 
excision of a giant cell tumor and, as a result, indicated 
that the veteran was having difficulty with ambulation 
secondary to pain and limited range of motion of the left 
foot and had now developed pain in both hips and knees and 
his low back.  Dr. A. J. P. added: "Because this injury 
likely produced a change in walking mechanics, the pain he is 
describing in the major joints in the lower extremities and 
pelvis most likely arise from the original injury to his 
foot." 

In a September 2003 report from Premier Orthopedic and Injury 
Center of Tampa, E. N. F., M.D. noted that the veteran stated 
that, due to the altered gait caused by his left ankle and 
foot problems, he had acquired other problems including low 
back, hip, and knee pain as a consequence of his in-service 
injury to the left ankle.  On examination, the veteran had a 
short-step gait and a genuvarum deformity of the knees and 
was diagnosed with osteoarthritis of both knees.  Dr. E. N. 
F. added that the subjective complaints and objective 
findings are causally related to and aggravated by the 
veteran's repelling accident in Vietnam and are permanent.  
He concluded that the veteran injured his left ankle and foot 
in Vietnam, which started his problems off, and that he 
subsequently developed knee pain and back pain, which he 
opined were consequential injuries related to the injury in 
his left foot. 

In May 2004, a physician from Euro Care Medical Center 
examined the veteran and recounted essentially the same 
history that Dr. E. N. F. had.  After examining the veteran, 
the diagnoses included chondromalacia of the left patella and 
early degenerative arthritis of the medial compartment of the 
left knee. 

At a March 2005 videoconference hearing, the veteran reported 
his service and medical history.  He indicated that the first 
onset of knee problems was in the late 1990s.  The veteran 
testified that private physicians have indicated his knee 
problems are secondary to his left ankle disability.   

Criteria for entitlement to service connection

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately displayed, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).

To establish service connection for the claimed disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2005).  
Secondary service connection may be found where a service-
connected disability has aggravated a nonservice-connected 
condition; when aggravation of a nonservice-connected is 
proximately due to or the result of a service-connected 
disability, the veteran will be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The veteran's statements describing his symptoms are deemed 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be considered with 
the clinical evidence of record and in conjunction with the 
pertinent regulations.

A close review of the record reveals no evidence showing that 
the veteran incurred a bilateral knee disorder or arthritis 
while in service, or within one year of discharge from 
service.  Even the veteran testified that the onset of his 
bilateral knee disorder was in the late 1990s.  But, for 
purposes of establishing secondary service connection, there 
is post-service medical evidence of diagnoses of degenerative 
joint disease and osteoarthritis of both knees and 
chondromalacia of the left knee.  Despite a definitive 
diagnosis, the record is somewhat equivocal regarding the 
effect of the veteran's service-connected left ankle 
disabilities on his bilateral knee disorders.

The March 1998 VA examiner stated that it was his opinion 
that the veteran's bilateral knee disorder was not related to 
his service-connected left ankle fracture, noting that the 
veteran had minimal symptoms regarding his knees.  On the 
other hand, in the very next paragraph, the examiner added 
that it was also as likely as not that the veteran's lumbar 
spine pain could be related to the chronic limping from his 
ankle disability in that these are temporally related and the 
veteran had a previously noted discrepancy in the length of 
his right and left leg.  To the contrary, the April 1997 
private orthopedist's opinion and the two 2003 medical 
opinions from other private physicians indicate that his knee 
pain and degenerative joint disease/osteoarthritis are 
causally related to, and aggravated by, the veteran's left 
ankle disabilities.

In light of the above medical evidence showing a relationship 
between the veteran's bilateral knee disorder(s) and his left 
ankle disabilities, the Board determines that 38 C.F.R. 
§ 3.102 should be applied in this case.  Under 38 C.F.R. 
§ 3.102, when a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in the veteran's favor.  A reasonable 
doubt is one, which exists because of an approximate balance 
of positive and negative evidence that does not 
satisfactorily prove or disprove the claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 1997 and 2003 private 
physicians' opinions have in fact established that the 
veteran's bilateral knee disorder(s) is causally related to 
and has been aggravated by his left ankle disabilities.  
Unlike the March 1998 VA examiner's opinion, the private 
physicians' findings are favorable to the veteran and the two 
2003 opinions were rendered after the veteran was diagnosed 
with a bilateral knee disorder in 2001.  Moreover, the Board 
observes that the March 1998 VA examiner's opinion was 
somewhat equivocal regarding the effect of the veteran's 
service-connected left ankle disabilities on his knees.  
Resolving all reasonable doubt in favor of the veteran, the 
Board determines that the veteran's current bilateral 
knee disorder is proximately due to his service-
connected left ankle disabilities.  Accordingly, entitlement 
to service connection for a bilateral knee disorder, claimed 
as secondary to the veteran's service-connected left ankle 
disabilities, is granted.  38 C.F.R. §§ 3.102, 3.310(a); 
Allen, 7 Vet. App. at 446-48.


ORDER

Service connection for a bilateral knee disorder on a 
secondary basis is granted.  




REMAND

At the personal hearing held in March 2005, the veteran 
reported that he was scheduled to undergo surgery on his left 
ankle at the VA Medical Center in Tampa, Florida.  He also 
mentioned that he had received VA treatment for his left 
ankle disabilities in November or December 2004.  The veteran 
filed his increased rating claim in December 1997; however, 
VA treatment records for the periods between December 2001 
and August 2002, between November 2002 and April 2003, and 
after September 2004 are missing.  On remand, VA should 
obtain these records.

Moreover, the veteran's last VA examination for his left 
ankle disability was in March 1998.  At the personal hearing, 
the veteran indicated that his left ankle arthritic 
disability had increased in severity since 1998.  The duty to 
assist may include "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The Board finds that a medical examination is 
desirable for the proper adjudication of his claim.

The veteran also contends that he has a bilateral hip 
disorder secondary to his left ankle disability.  The record 
contains a March 1998 VA examination and radiological report 
that shows evidence of degenerative changes involving the 
veteran's hips.  As noted above, the March 1998 VA examiner 
indicated that the veteran had minimal symptoms associated 
with his hips.  Since this examination, a private physician, 
in an January 2003 statement, indicated that the veteran has 
problems with his major joints and lower extremities as 
result of his initial left ankle injury.  A private 
physician, in May 2004, reported tenderness and limitation of 
motion in the hips.  The Board finds that a medical opinion 
is needed regarding the nature and etiology of the veteran's 
bilateral hip disorder.  On remand, treatment records should 
also be obtained.  When adjudicating a service-connection 
claim, VA must look at all possible bases for an award.  
Since the veteran has been diagnosed with arthritis of both 
hips, on remand, the RO must consider the veteran's claim for 
service connection for a bilateral hip disorder on a direct, 
presumptive, and secondary to a service-connected 
disability(ies) basis and provide the veteran with the 
appropriate VCAA notice and pertinent regulations.

The case is REMANDED for the following development:

1.  The VA should contact the veteran and 
request that he identify all health care 
providers that have treated him for his 
hips and left ankle disorders since 
December 1997 to the present.  The VA 
should obtain records from each health 
care provider he identifies, if not 
already in the claims file.  In 
particular, VA should obtain any missing 
treatment records from the Tampa VA 
Medical Center, from December 2001 to the 
present.  If records are unavailable, 
please have the provider so indicate.

2.  The VA must review the claims file 
and ensure that all notification and 
development necessary to comply with 
38 U.S.C.A. § 5103A (West 2002) and 38 
C.F.R. § 3.159 (2005); as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
In particular, VA must inform the 
claimant: (1) of any information and 
evidence not of record that is necessary 
to substantiate his service-connection 
claim for a bilateral hip disorder on a 
presumptive basis or secondary to a 
service-connected disability(ies); (2) of 
the information and evidence that the 
claimant is expected to provide; and (3) 
request or tell him to provide any 
evidence in his possession that pertains 
to his claims.  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issues remaining on appeal.

3.  After completion of 1 and 2 above, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
determine whether he has a bilateral hip 
disorder, and, if so, the nature, time of 
onset, and etiology of such disorder and 
the nature and extent of his left ankle 
arthritis.  The claims file and a copy of 
this remand must be made available to, 
and be reviewed by, the examiner in 
connection with the examination and the 
report should so indicate.  All necessary 
studies and/or tests should be conducted.  
The examination report should include a 
detailed account of all pertinent 
symptomatology and pathology found, 
including range of motion and stability 
testing.  In particular, the examiner 
should address whether the veteran's left 
ankle is ankylosed and the extent of 
functional impairment attributable to any 
reported pain, fatigability, 
incoordination, or weakness.  With regard 
to the veteran's hips, the examiner is 
requested to review all pertinent medical 
treatment and examination records in the 
veteran's claims file, and after a 
thorough clinical examination, offer an 
opinion as to whether the veteran has a 
hip disorder and, if so, whether it is at 
least as likely as not (50 percent or 
more probability) that: such disorder is 
etiologically related to the veteran's 
period of active duty, (2) such disorder, 
was caused, or aggravated, by any 
service-connected disability, and (3) 
arthritis of the hip(s) was manifested 
within one year after service discharge 
in November 1967.  The veteran's service 
connected disabilities include: left 
ankle arthritis, residuals of 
postoperative excision of a giant cell 
tumor of the left ankle, lumbar spine 
pain with wedge deformity at T11 and 
facet joint hypertrophy at L5-S1, 
residuals of a fracture of the left first 
metacarpal, impaired hearing, and 
residuals of a shell fragment wound to 
the left thigh, prostate cancer, and 
hemorrhoids, diarrhea and erectile 
dysfunction associated with prostate 
cancer.  

The rationale for any opinion and all 
clinical findings should be reported in 
detail.  If any requested medical opinion 
cannot be given, the examiner should 
state the reason why. 

4.  After the completion of the above, VA 
should readjudicate the appellant's 
remaining claims, to include 
consideration of his service-connection 
claim on a direct, presumptive, and 
secondary basis.  If any determination 
remains adverse, the veteran and his 
representative should be furnished a 
supplemental statement of the case, which 
fully sets forth the controlling law and 
regulations pertinent to this appeal, to 
include 38 C.F.R. § 3.310.  The requisite 
period of time for a response should be 
afforded.  

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claims.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  No action by the appellant is 
required until he receives further notice; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claims.  38 
C.F.R. § 3.655 (2005).  The appellant and his representative 
have the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	M. VAVRINA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


